DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1, 6, 11, and 16 is the inclusion of limitation(s) “ in response to query information that includes one or more pattern filters, one or more queries and other information, performing further actions, including: employing the one or more pattern filters to determine a portion of the one or more entities based on the state stream for each entity, wherein the one or more pattern filters match the state stream for each of the portion of the entities; and generating one or more query results based on execution of the one or more queries on the portion of the one or more entities; and employing the other information to provide a format and a layout for a visualization based on the one or more query results for the portion of the entities”, which is not found in the cited prior art.  The closest possible prior art in this case is Fradkin et al (US 2013/0198227 A1), which teaches A method for identifying a plurality of patterns of events from within event log file data includes receiving a query comprising a plurality of patterns, each of the patterns comprising a plurality of events. One or more key events is determined from the plurality of patterns of events. The one or more key events is located within a database of stored event log file data. An event stream comprising the key events and all other events of the event log file data occurring within a predetermined time span from the time of the located one or more events is generated. Each of the plurality of patterns of the received query are searched for from within the event stream.
Claims 2-5, 7-10, 12-15, and 17-20 depend from claims 1, 6, 11, and 16 and are allowable for the same reasons as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED M BIBBEE/Primary Examiner, Art Unit 2161